DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/22 has been entered.
 Response to Amendment
The amendments made to claims 1 and 4 in the response filed 11/9/22 is acknowledged.
Claims 1, 2, 4, 7-9, and 19 are still pending in the application and are examined below.
Response to Arguments
Applicant's arguments filed 11/9/22 have been fully considered but they are not persuasive. Applicant argues on p. 5-6 that the number of references in the rejection weighs against the obviousness of the claimed invention and uses impermissible hindsight to justify the obviousness rejection. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant argues on p. 6-7 that the prior art does not disclose an overlaid webbing providing targeted areas of additional compression for use with a sleeve. However, Braunstein discloses a flexible, compressive orthopedic sleeve 100A of stretchable fabric (fig. 1 and [0012], orthopedic support device comprising a main body that provides targeted compression; [0042], second material layer can be elastic spacer fabric, wherein elastic fabric would be flexible) a partial covering of attached polymeric webbing 300 of greater compressive force than the flexible compressive sleeve 100A to reinforce compression at orthopedic strategic locations (fig. 1 and [0041], the first material layer 300 has a higher modulus of elasticity than the second material layer 400 in order to provide support and compression; this higher modulus of elasticity would cause layer 300 to have greater compressive force in the areas of layer 300 of sleeve 100A than in the areas of sleeve 100A on which layer 300 does not overlie; [0039], the device provides targeted compression to an injured body part, which can be considered an orthopedic strategic location). Applicant argues on p. 7 that Huffa is not a cited reference for the rejection, leading to confusion as to why it is included. Applicant further argues that Huffa’s analysis is for circular knitting, not flat knitting. However, while Huffa is not the reference provided to teach the actual flat knit fabric for the rejection, it is provided as evidence for why one would have been motivated to modify the sleeve to be flat knit fabric. Further, Huffa, explicitly states that “[f]lat knitted elements are formed directly in the desired three-dimensional shapes or modular panels, which can help avoid the need to use additional support structures”. Applicant’s arguments on p. 8-10 regarding Magnusson are moot in view of new reference Nordt, III provided for the rejection of the newly added limitations to claim 1.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
“overlayed” in claim 1, line 11; claim 4, line 2 should be amended to recite --overlaid--
“the pattern” in claim 1, line 12 should be amended to recite --a pattern--
“sleeves” in claim 1, line 13 should be amended to recite --sleeve--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein et al. 2007/0021699 A1 in view of Schlomski US 2001/0007929 A1 further in view of Harris US 2016/0059516 A1 and Nordt, III et al. US 2006/0030806 A1.
Regarding claim 1, Braunstein discloses a flexible, compressive orthopedic sleeve 100A of stretchable fabric (fig. 1 and [0012], orthopedic support device comprising a main body that provides targeted compression; [0042], second material layer can be elastic spacer fabric, wherein elastic fabric would be flexible) having: a top opening and a bottom opening (fig. 1, the uppermost and lowermost openings of the sleeve 100A defined by cuffs 410 and 420); at least said top opening having an attached perimeter band 410 (fig. 1 and [0066], transition cuff 410, which is attached/connected to the sleeve 100A surrounding the top opening; [0066], distal transition cuff 420, which surrounds the bottom opening); said flexible compressive sleeve 100A having an interior surface, and an exterior surface (fig. 1, the interior surface being the inner surface of second material layer 400 that directly faces the leg, and the exterior surface being the outer surface of second material layer 400), and said exterior surface having a partial covering of attached polymeric webbing 300 of greater compressive force than the flexible compressive sleeve 100A to reinforce compression at orthopedic strategic locations (fig. 1 and [0041], the first material layer 300 has a higher modulus of elasticity than the second material layer 400 in order to provide support and compression; this higher modulus of elasticity would cause layer 300 to have greater compressive force in the areas of layer 300 of sleeve 100A than in the areas of sleeve 100A on which layer 300 does not overlie; [0039], the device provides targeted compression to an injured body part, which can be considered an orthopedic strategic location; [0040], first material layer can be made of polyurethane; [0046], the webbing 300 does not have to be present around the entire circumference of sleeve 100A, such that it can correspond with the front, back or side of the knee); wherein said polymeric webbing 300 comprising interconnected film overlaid on the compressive sleeve 100A in the pattern of a webbing (fig. 1); said polymeric webbing 300 covering an area of the flexible compressive sleeve 100A in a partial manner ([0046], the webbing 300 does not have to be present around the entire circumference of sleeve 100A, such that it can correspond with the front, back or side of the knee).
Braunstein is silent on the sleeve being flat knit fabric.
However, Schlomski discloses an analogous knee sleeve 1 (fig. 1 and [0022]) that is flat knit fabric ([0022], bandage 1 is made of flat knitted fabric 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sleeve of Braunstein to be flat knit fabric, as taught by Schlomski, because flat knitting “allows production of textile structures into a final desired shape so there is no cutting and very minimal waste. Flat knitted elements are formed directly in the desired three-dimensional shapes or modular panels, which can help avoid the need to use additional support structures” (as evidenced in [0030] of Huffa et al. US 2014/0303534 A1).
Braunstein in view of Schlomski is silent on the webbing being heat bonded to the exterior surface of said flexible compressive flat knit sleeve to provide kinetic retention and support throughout the sleeve.
However, Harris teaches an analogous sleeve 100 for the knee (fig. 2 and [0053], knee support 100) comprising an analogous webbing 14 that is heat bonded to the exterior surface of said flexible compressive sleeve 12 to provide kinetic retention and support throughout the sleeve 12 (fig. 1 and [0052], the honeycombed webbing layer 14 is thermally bonded to the underlying layer/spandex 12; this bonding is capable of allowing the webbing to be securely retained on the sleeve in order to provide support).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the webbing on the flexible compressive compressive flat knit sleeve of Braunstein in view of Schlomski to be heat bonded to the exterior surface of said flexible compressive sleeve to provide kinetic retention and support throughout the sleeve, as taught by Harris, to provide secure adhesion between the webbing and underlying sleeve.
Braunstein in view of Schlomski further in view of Harris is silent on said pattern of the webbing covering less than a full area of the compressive flat knit sleeve and the less than full area being defined by opposite sides extending from an upper portion to a lower portion of the sleeve; the partial manner of covering being wherein opposite sides of the webbing form single, non-symmetrical catenary curves from an upper portion to a lower portion of the sleeve.
However, Nordt, III teaches an analogous sleeve with a webbing 110 (fig. 1 and [0122], framework 110; [0011], the framework can be used in conjunction with a band/sleeve to secure the framework to the body; [0024], in lieu of openings in the liner, the liner may be formed from a permeable material; thus, it is understood that the liner/sleeve/band can fully encircle the body without any openings), the pattern of the webbing 110 covering less than a full area of the sleeve and the less than full area being defined by opposite sides extending from an upper portion to a lower portion of the sleeve; the partial manner of covering being wherein opposite sides of the webbing form single, non-symmetrical catenary curves from an upper portion to a lower portion of the sleeve (please see annotated fig. A below, which shows the catenary curves on each outer side of the webbing 110; note that each catenary curve is thicker on the bottom than on the top, such that they are non-symmetrical; lastly, the catenary curves start within the upper half and terminate at the bottom edge, such that they go from an upper portion to a lower portion of the framework (and thus the underlying sleeve); also, [0132] states that the fastening straps 154 may be removable straps that attach to the framework via D-rings; therefore, the catenary curves define the less than full area of the webbing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the webbing of Braunstein in view of Schlomski further in view of Harris such that said pattern of the webbing covering less than a full area of the compressive flat knit sleeve and the less than full area being defined by opposite sides extending from an upper portion to a lower portion of the sleeve; the partial manner of covering being wherein opposite sides of the webbing form single, non-symmetrical catenary curves from an upper portion to a lower portion of the sleeve, as taught by Nordt, III, to relieve the back of the knee from compression, since this area experiences frequent bending and creasing that would make the sleeve uncomfortable if it applied compression there.

    PNG
    media_image1.png
    580
    963
    media_image1.png
    Greyscale

Regarding claim 2, Braunstein in view of Schlomski further in view of Harris and Nordt, III discloses the claimed invention as discussed above.
Braunstein further discloses a perimeter band 420 around the bottom opening (fig. 1 and [0066], distal transition cuff 420, which surrounds the bottom opening).
Regarding claim 4, Braunstein in view of Schlomski further in view of Harris and Nordt, III discloses the claimed invention as discussed above.
Braunstein further discloses the attached and overlaid polymeric webbing 300 being a polymeric material selected from the group consisting of thermal polyurethane, polyurethane ([0040], first material layer can be made of polyurethane), thermal polyethylene, polyethylene, polyvinyl chloride, silicone, and neoprene.
Regarding claim 9, Braunstein in view of Schlomski further in view of Harris and Nordt, III discloses the claimed invention as discussed above.
Braunstein further discloses the sleeve 100A including at least one material to provide wicking properties to the sleeve 100A ([0039], the second material layer provides wicking).
Regarding claim 19, Braunstein in view of Schlomski further in view of Harris and Nordt, III discloses the claimed invention as discussed above.
Braunstein further discloses the sleeve 100A being for a joint selected from hand, wrist, ankle, elbow and knee ([0021], knee sleeve).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein et al. 2007/0021699 A1 in view of Schlomski US 2001/0007929 A1 further in view of Harris US 2016/0059516 A1, Nordt, III et al. US 2006/0030806 A1, and Springs US 6,059,834.
Regarding claim 7, Braunstein in view of Schlomski further in view of Harris and Nordt, III discloses the claimed invention as discussed above.
Braunstein further discloses elastomeric attachments on an interior surface of the top attached perimeter band 410 to minimize migration and shifting of the sleeve 100A during use ([0014], the transition cuffs can include at least one elastomeric attachment on the underside; [0078], the presence of the elastomeric attachments helps maintain contact between the underside of the transition cuff and the skin, enabling the cuff to remain in place).
Braunstein in view of Schlomski further in view of Harris and Nordt, III is silent on the elastomeric attachments being silicone grips.
However, Springs teaches an analogous orthopedic sleeve 10 (fig. 1 and col. 1, lines 11-13) comprising silicone grips 24a on an interior surface of the top opening perimeter band (fig. 7 and col. 3, lines 58-62, the top opening perimeter band being the area of the sleeve material 34 underlying the anti-slip band 24a, which is formed by three bands/grips; col. 3, lines 10-14, polydimethylsiloxane anti-slip material, which is a silicone; col. 2, lines 4-5, the anti-slip material is applied to the inner surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastomeric attachments on an interior surface of the top attached perimeter band of Braunstein in view of Schlomski further in view of Harris and Nordt, III to be silicone grips, as taught by Springs, because the silicone-based grip “will not delaminate or erode during normal use” (col. 3, lines 14-16), and multiple grips “gives adequate anti-slip properties, but lessens the material requirements” (col. 3, lines 60-64).
Regarding claim 8, Braunstein in view of Schlomski further in view of Harris, Nordt, III, and Springs discloses the claimed invention as discussed above.
Braunstein further discloses elastomeric attachments on any interior surface of any attached perimeter bands 410/420 ([0014], the transition cuffs can include at least one elastomeric attachment on the underside; [0078], the presence of the elastomeric attachments helps maintain contact between the underside of the transition cuff and the skin, enabling the cuff to remain in place).
Braunstein in view of Schlomski further in view of Harris and Nordt, III is silent on the elastomeric attachments being silicone grips.
However, Springs further teaches silicone grips 24a on any interior surface of analogous top and bottom opening perimeter bands (fig. 7 and col. 3, lines 58-62, the top opening perimeter band being the area of the sleeve material 34 underlying the anti-slip band 24a, and the bottom opening perimeter band being the area underlying the anti-slip band 26a, which are formed by three bands/grips; col. 3, lines 10-14, polydimethylsiloxane anti-slip material, which is a silicone; col. 2, lines 4-5, the anti-slip material is applied to the inner surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastomeric attachments on any attached perimeter bands of Braunstein in view of Schlomski further in view of Harris, Nordt, III, and Springs to be silicone grips, as taught by Springs, because the silicone-based grip “will not delaminate or erode during normal use” (col. 3, lines 14-16), and multiple grips “gives adequate anti-slip properties, but lessens the material requirements” (col. 3, lines 60-64).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bodenschatz et al. US 6,063,048 discloses a knee support 10 with an upper and lower band (figs. 1 and 2)
Choi et al. US 7,485,111 B1 discloses a sleeve 10 with bands 19/20 at each opening (fig. 1A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Primary Examiner, Art Unit 3786